Citation Nr: 0201583	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  01-06 890	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Whether the November 1955 Regional Office (RO) decision 
denying service connection for a claimed "sprained back" is 
subject to review on the basis of clear and unmistakable 
error (CUE).  

2.  Whether there was CUE in the February and April 1960 RO 
decisions denying service connection for a claimed back 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to August 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the RO.  

A hearing was held before the undersigned Member of the 
Board, sitting in Washington, D.C. in December 2001.  

The veteran has also submitted claims for a left varicocele, 
flatfoot, migraine headache and left knee condition.  

As these issues have not been fully developed for the purpose 
of appellate review, they are referred to the RO for the 
appropriate action.   





FINDINGS OF FACT

1.  At the time of the rating decision in November 1955, not 
all of the veteran's service medical records were of record 
for review by the RO when it considered his claim of service 
connection for a "sprained back."  

2.  The veteran did not file a timely appeal from the final 
April 1960 decision by the RO, which denied his reopened 
claim of service connection for a back disability, after he 
was appropriately notified of the decision and apprised of 
his appellate rights. 

3.  The correct facts, including additional medical records 
referable to his period of active service, was before the RO 
in February 1960, and new evidence in the form of a March 
1960 VA examination report, was before the RO and considered 
in the final rating decision in April 1960.   

4.  The statutory and regulatory provisions extant at the 
time of the February and April 1960 rating decisions, 
including the provisions of 38 C.F.R. § 3.303, were correctly 
applied.  




CONCLUSIONS OF LAW

1.  As the November 1955 decision by the RO denying service 
connection for a "sprained back" was not final, a review of 
that decision on the basis of CUE is not permitted.  38 
C.F.R. §§ 3.104(a), 3.105(a), 3.156(c); Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).  


2.  There was no CUE in the February or April 1960 RO 
decisions by the RO, which denied the claim of service 
connection for a back disability.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104, 7105 (West Supp. 2001); 38 C.F.R. §§ 3.104(a), 
3.105(a), 3.156(c), 3.303 (2001); Russell v. Principi, 3 Vet. 
App. 310 (1992).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claim is disallowed by the RO, in the absence of a 
perfected appeal, the RO's decision normally becomes final, 
if certain procedural requirements are met. The claim will 
not thereafter be reopened or allowed, except as otherwise 
provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  

In addition to the notice requirements, a lapse in the duty 
to assist, such as the failure to obtain service medical 
records, could constitute such a grave procedural error as to 
prevent a decision from becoming final.  Hayre v. West, 188 
F.3d 1327, 1333 (Fed. Cir. 1999).  

In this case, it appears to the Board that the RO did not 
have all of the service medical records available to it at 
the time of the November 1955 rating decision.  

In that decision, the RO ultimately based its determination 
on the fact that evidence of a "sprained back" was not 
found on "last examination at separation."  While the RO 
also found that there was no injury or treatment for a back 
condition in service, it appears to the Board that this 
statement was due to the fact that the RO had not received 
other medical records that did indeed confirm that he had 
been treated for a back injury in service.  Such a failure to 
consider all of the veteran's service medical records would 
make the RO's November 1955 decision non-final, ordinarily 
requiring remand for corrective action.  Hayre, 188 F.3d at 
1333.  

However, as the other service medical records were 
subsequently obtained and apparently considered in a February 
1960 rating action, and the RO rendered a final decision on 
the merits in April 1960, this action is not necessary in the 
instant case.  See 38 C.F.R. § 3.156(c):  

Where the new and material evidence 
consists of a supplemental report from 
the service department, received before 
or after the decision has become final, 
the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records that 
presumably have been misplaced and have 
now been located and forwarded to the 
Department of Veterans Affairs.  Also 
included are corrections by the service 
department of former errors of commission 
or omission in the preparation of the 
prior report or reports and identified as 
such.  

The veteran's service medical records were associated with 
the claims folder by the time of the RO's rating decisions in 
1960.  A deferred rating decision was rendered in February 
1960, pending completion of a VA examination to evaluate the 
veteran for low back strain.  

A VA examination report, dated in March 1960, showed that the 
veteran's back was examined.  The examiner found that the 
veteran made no complaints on testing, there were no palpable 
bony deformities, and that the musculature of his back felt 
like his general musculature.  X-ray studies were performed.  
The diagnosis was that of "[d]evelopmental [a]nomaly, [n]o 
residuals of disease or injury."  

The RO concluded, in an April 1960 rating decision, that 
service connection for a back disability was not warranted as 
a "[c]onstitutional or developmental abnormality" was not a 
disability for which disability compensation could be paid 
under the law.  The veteran then was informed of this 
decision and apprised of his appellate rights in a letter 
dated on April 11, 1960.  

The veteran filed his claim asserting CUE in November 1999.  
He has essentially argued that there was no evidence to 
support a conclusion reached by the RO in the November 1955 
rating decision that a back disability had existed prior to 
service.  He also disagreed with the RO's finding, in the 
April 1960 rating decision, that any back condition was 
developmental or congenital in nature.   

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the "Court") propounded a three-
pronged test for determining when there was CUE present in a 
prior decision.  (1) Either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated: 

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . .  If a claimant- 
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo, 6 Vet. App. at 43-44.  

Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  

Only if this threshold requirement is met does the Board have 
any obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).  

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo, 6 Vet. App. at 44.  

Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  In addition, the 
Court has held that the VA's breach of its general duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

As the Court has pointed out, clear and unmistakable error is 
a specific type of error indicating that the law and 
regulations were incorrectly applied or that VA incorrectly 
considered the facts.  Here, for a claim of clear and 
unmistakable error to be validly raised, the veteran must 
assert with some degree of specificity what the alleged error 
was and why, if the alleged clear and unmistakable error had 
not been made, the result would have been different.  Fugo, 6 
Vet. App. at 44.  

That is, he must argue that either the correct facts were not 
considered by the RO or that applicable laws and regulations 
were not correctly applied in connection with a final rating 
decision.  Such a determination must be based on the record 
and the law that existed at the time of the prior decision.  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

However, as the November 1955 rating decision cannot be 
considered to be a final decision, it is not subject to 
review on the basis of CUE at this time.  38 C.F.R. 
§ 3.156(c).  

Moreover, even though the veteran alleges that the RO 
incorrectly determined that a back disability had pre-existed 
service, a careful review of the record shows that no such 
finding or statement was made in the November 1955 decision.  
Thus, for discussion purposes only, the veteran has failed to 
raise with specificity what the alleged error was and why, if 
the alleged clear and unmistakable error had not been made, 
the result would have been different.  Fugo, 6 Vet. App. at 
44.  Finally, there has been submitted no evidence of error 
that would have manifestly changed the outcome at that time.  
Russell, 3 Vet. App. at 313-14.  

With respect to the April 1960 decision, the veteran argues 
that there is no evidence that any back condition was 
developmental or congenital in nature.  In essence, he 
alleges that the correct facts, as they were known at the 
time, were not before the RO.  

However, he has pointed to no evidence of record to support 
this assertion.  In fact, the medical evidence of record in 
April 1960 shows only that the back condition was manifested 
by a "developmental anomaly" and that there were no 
residuals of disease or injury.  There has been no competent 
evidence submitted to show that he had acquired a back 
disability due to disease or injury due to service. 

Thus, any assertions of CUE in this case are shown to amount 
merely to disagreement as to how the RO weighed the evidence 
in the April 1960 rating decision.  A dispute as to how the 
RO weighed the evidence cannot constitute CUE.  See Baldwin 
v. West, 13 Vet. App. 1 (1999).  

From the evidence available to the RO in April 1960, it is 
not undebatable that service connection could have been 
granted for an acquired back disability that was due to 
disease or injury that was incurred or aggravated by service.  

Accordingly, with respect to the final April 1960 rating 
decision, the Board finds that the review of that 
determination on the basis of CUE must be denied.  38 C.F.R. 
§ 3.105.  



ORDER

As the November 1955 RO decision denying service connection 
for a "sprained back" is not subject to review on the basis 
of CUE, the appeal to this extent is dismissed.  

As the RO's February and April 1960 decisions denying service 
connection for a back disability did not involve CUE, the 
appeal in this regard is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

